DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 - 11 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose a method of controlling a radar wherein the method comprises: averaging over frequency modulated signals for transmit, perform phase normalization on average values of said frequency modulated signals for transmit to generate an averaged signal, determine phase response of the averaged signal, determine frequency error of the averaged signal based on said phase response and correcting oscillation of an oscillator based on the frequency error.  
4.	The closest prior art is found to be Hongo (US 2008/0061891) which teaches “The controller has control voltage measurement means for locking the PLL loop at a plurality of frequencies and for measuring the control voltage for each locking, and linearity calibration means for determining a VCO gain factor, representing the frequency change between intervals connecting each of the frequencies, based on each of the measured control voltages (Para. 18).”  Hongo further teaches “by periodically detecting the phase error signal of the low-pass filter output, the rate of change of the phase error signal is monitored, and shifting of the VCO output frequency is detected (Para. 24).”  However, Hongo is directed to the average of phase error not the normalized phase response as claimed.  
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
6.	This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648